Citation Nr: 1756782	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial compensable rating for sinusitis.

2. Entitlement to an initial rating in excess of 20 percent for arthritis of the lumbar spine.

3. Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from July 1974 to July 1976, and the United States Navy from September 1976 to January 1986 and February 1986 to December 1994.  The Veteran received multiple awards and medals including the Navy Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing has been associated with the claims file.

The Veteran testified he was unable to work due to his service-connected arthritis of lumbar spine and arthritis of the left knee.  The Board finds that the Veteran's statements reasonably raise the question of whether the Veteran is unemployable due to his service-connected arthritis of the lumbar spine and arthritis of the left knee.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

I. Initial Compensable Rating for Sinusitis

The Veteran seeks an initial compensable rating for his service-connected sinusitis.  At a December 2016 Board hearing, the Veteran testified that he had constant headaches, his teeth hurt, he had pain around his cheekbones, and constant discharge.  He testified that sometimes his headaches would be incapacitating.  He had been prescribed antibiotics to treat sinus infections.  He testified that the last VA examination did not discuss that he took Claritin to treat his sinusitis.  The Veteran's spouse testified that the headaches impacted the Veteran's mood.

The Veteran was last afforded a VA examination in December 2009 for sinusitis.  The Veteran's testimony indicates that there is a possible worsening of his sinusitis.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).

The Board notes that the Veteran was afforded a VA examination in September 2016 for his headaches, however, the examination did not consider the Veteran's other symptoms related to his sinusitis.  Therefore, the Board finds that a VA examination is warranted to determine the current severity of the Veteran's sinusitis.

II. Initial Increased Rating for Arthritis of the Lumbar Spine

The Veteran seeks an initial rating in excess of 20 percent for his service-connected arthritis of the lumbar spine.  At a December 2016 Board hearing, the Veteran testified  it was hard for him to walk; he had to wear a back brace, which was not prescribed by the VA; it was hard for him to bend down and pick up things; and moving and pushing caused a lot of pain.  The Veteran testified that since his last VA examination, his low back disability had worsened.  The Veteran testified that he was unable to work because he could not sit because of his arthritis of the lumbar spine or stand because of his left knee disability, and as a result was offered medical retirement from the United States Postal Service.

The Veteran was last afforded a VA examination in December 2009.  The Veteran's testimony indicates that there is a possible worsening of his arthritis of the lumbar spine.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).

Therefore, the Board finds that a VA examination is warranted to determine the current severity of the Veteran's arthritis of the lumbar spine.

III. Initial Increased Rating for Arthritis of the Left Knee

The Veteran seeks an initial rating in excess of 10 percent for his service-connected arthritis of the left knee.  At a December 2016 Board hearing, the Veteran testified that since his last VA examination for his right knee, his left knee condition had worsened.  The examiner noted that there was pain in the left knee when the Veteran had to stand, and there were limitations in the type of work the Veteran could do, which included work requiring the Veteran to stand or bend.  However, the examiner did not discuss how often the Veteran used his knee brace, which the Veteran testified that he constantly used.  As previously discussed, the Veteran testified that he was unable to work because he could not sit because of his arthritis of the lumbar spine, and could not stand because of his left knee disability, and was offered medical retirement from the United States Postal Service.

The Veteran was last afforded a VA examination in December 2009.  The Veteran's testimony indicates that there is a possible worsening of his low back disability.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).

Therefore, the Board finds that a VA examination is warranted to determine the current severity of the Veteran's low back disability.

IV. Social Security Administration Records

During the December 2016, Board hearing, the Veteran also testified that he was currently receiving Social Security disability due to service-connected and non-service-connected disabilities.  The Board held the record open for 30 days, in order for the Veteran to obtain copies of his Social Security Administration (SSA) records.  In December 2016, the Veteran's representative submitted a SSA Retirement, Survivors and Disability Insurance Notice of Award; however, it is not clear that all relevant SSA records have been obtained.  On remand, the AOJ should ensure that all outstanding SSA records are obtained and associated with the record on appeal.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran fill out a current formal TDIU application form (VA Form 21-8940).  Conduct all indicated development to adjudicate the Veteran's raised TDIU claim. 

2. The AOJ should obtain all outstanding SSA records to include all medical records relating to the Veteran's service-connected disabilities, to include arthritis of the lumbar spine, arthritis of the left knee, and sinusitis.  The AOJ should ensure that the Veteran's complete SSA records are obtained and associated with the record on appeal.

3. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's service-connected sinusitis.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should consider whether the Veteran has:

a. sinusitis that is detected by x-ray only; or

b. one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or;

c. three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting;

d. three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or;

e. more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, or;

f. following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Note: an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2017).

The examiner should describe the functional impairment due to the Veteran's sinusitis including with respect to activities of daily living and capacity for work.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's service-connected arthritis of the lumbar spine.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. The examiner should conduct range of motion testing of the Veteran's low back.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the arthritis of the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

i. The existence of any ankylosis of the spine should also be identified.

ii. The examiner should state whether the Veteran's limited motion of the spine is analogous to ankylosis.

b. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

c. The examination must include testing of the low back for pain on both active and passive motion, in weight-bearing and non-weight-bearing.

d. If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should describe the functional impairment due to the Veteran's low back disability including with respect to activities of daily living and capacity for work.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

5. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's service-connected arthritis of the left knee.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

The examiner should conduct range of motion testing of the left knee.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee condition.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examination must include testing of the left knee joint for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  The examiner is not required to provide range of motion testing of the opposite joint (right knee) as it is not considered undamaged.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should describe the functional impairment due to the Veteran's left knee disability including with respect to activities of daily living and capacity for work.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

6. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

